ORDER
CABOT, District Judge.
This cause came on to be heard before me upon the joint Motion to Withdraw Findings of Fact and Conclusions of Law and Final Judgment of the Plaintiff, Counterdefendant, Enfield’s Communications, Inc., the additional Counterdefendant, Enfield’s Miami Photo, Inc., and the Defendant, Counterplaintiff, Com-U-Trol Corporation, and, the parties having filed the motion jointly and, in addition, indicated their desire to end this litigation, and the Court being fully advised in the premises, it is
Ordered and adjudged:
1. That this Court’s Findings of Fact and Conclusions of Law of April 16, 1970, 311 F.Supp. 799, and its Final Judgment of April 27, 1970, are withdrawn, voided and rescinded and are of no effect.
2. That this action is dismissed with prejudice to all parties pursuant to Federal Rule of Civil Procedure 41 and the parties shall divide their costs in accordance with the agreement between them.